Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “201” has been used to designate both the step of receiving the infrared guiding signal and the step of pre-processing the infrared guiding signal in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-7 and 10-19 are objected to because of the following informalities:  
Claim language “a laser ranging signal” is used twice in claims 1 and 10.  As best understood and to avoid confusion, the 2nd occurrence should be amended to say “the laser ranging signal”.   Correction is required.  Claims 2-6 and 11-19 are objected to as being dependent upon objected to base claims 1 and 10.
	Appropriate correction is required. The examiner suggests using “a first laser ranging signal” and “a second laser ranging signal” in claims 1 and 10 if the instances of “a laser ranging signal” are intended to refer to different claim elements or “a laser ranging signal” and “said laser ranging signal” if the instances of “a laser ranging signal” are intended to refer to the same claim element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2017/0177001 A1) in view of Chen (US 2018/0292837 A1).
	Regarding claim 1, Cao teaches a method for automatically charging a robot, applied to the robot (Abstract, “a charging pile, a method and device for recognizing the charging pile (i.e. a robot)), comprising the steps of: 
	a. Detecting a distance to a charging station according to a laser ranging signal (Para. [0087], “based on the … real-time generated map, the sweeping robot may move to the nearby position of the charging pile (i.e. the charging pile will be one of said objects)”; para. [0088], “the sweeping robot is configured with a LDS (laser direct structuring, i.e. a laser ranging signal) device and related functional components. The LDS device may recognize the objects around the sweeping robot by obtaining the distances from the nearby objects, and generate the corresponding map in combination with the distance from each object (i.e. detecting a distance to said objects, which includes the charging pile)”)
	b. Starting laser feature recognition when the distance is determined less than a preset distance (Para. [0084]-[0085], “At step 1204 (Fig. 12), the sweeping robot determines if it is nearby the charging pile … the robot may decide that it is nearby the charging pile if the distance is smaller or equal to a preset distance”; Para. [0089]-[0092], “At step 1208, the sweeping robot recognizes the charging pile … the charging pile is configured with the identification structure 2 in the embodiments shown in Fig. 4-10, and is recognized using the recognition method shown in Fig. 11” i.e. laser feature recognition; see also Fig. 12), wherein the laser feature recognition is configured to identify the charging station (Para. [0005], “an identification structure arranged on the side surface of the pile body to enable the autonomous cleaning device to recognize a position of the power interface … each identification element … sufficient to form a retroreflected light recognizable by the autonomous cleaning device”)
	c. performing a docking process (Para. [0093], “At step 1210, the sweeping robot moves to the power interface (i.e. docks with the charging pile)”; see also Fig. 12) according to a recognition result of the laser feature recognition (Para. [0089], “step 1208, the sweeping robot recognizes the charging pile” enables the robot to begin the next step of “step 1210, the sweeping robot moves to the power interface”; see also Fig. 12) and a a laser ranging signal (Para. [0023], “the position determination device 121 includes … a laser ranging device … [which] is taken as an example to describe how to determine position ( i.e. range)”).
	Cao does not explicitly teach wherein the docking process is performed according to an infrared guiding signal.
	Chen teaches a method for automatically charging a robot (Para. [0024] describes a series of steps (i.e. a method) taken by a robot), applied to the robot, comprising the steps of:
	a. detecting a distance to a charging station according to a laser ranging signal (Para. [0025], “the laser system sends back a signal to the processing system, and then the processing system calculates the distance between the robot main body and the charging base”) and 
	b. performing a docking process according to a result of the laser ranging signal (Para. [0025], “then the processing system calculates…the direction of movement to be corrected by information, … accordingly, the processing system can continuously correct the direction of the mobile module … until the robot main body targets at the charging base to move”; see also Fig. 3, depicting a path (4) of the robot).
	Chen further teaches the use of an infrared guiding signal emitted from a charging station to guide a robot to a charging station (Para. [0005], “a charging station having an infrared emitter to emit an infrared ray erg… a non-omnidirectional light detector detects the infrared ray to obtain a location of the charging station … so that the cleaning robot can move to the charging station”).
	Chen does not explicitly teach wherein the method of charging comprises laser feature recognition, initiated at a preset distance, nor wherein said laser feature recognition is configured to identify the charging station, nor the use of said laser feature recognition in the docking process. Furthermore, Chen does not explicitly teach wherein said infrared guiding signal and said laser ranging signal are used together for the docking process of a robot. 	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the laser range detection, laser feature recognition, and docking process of Cao with the docking processes based on laser ranging and infrared guidance of Chen. Such a combination would advantageously allow the robot to receive and utilize additional sensor data and thereby increase the likelihood the docking procedure is successful.
	Regarding claim 5, Cao and Chen teach the method according to claim 1. Cao does not explicitly teach wherein, before the step of detecting a distance to a charging station according to a laser ranging signal, the method further comprises the steps of: receiving the infrared guiding signal; pre-processing  the infrared guiding signal, and determining the direction where the infrared guiding signal is emitted; and adjusting a motion direction of the robot according to the determined direction where the infrared guiding signal is emitted.
	Chen teaches receiving the infrared guiding signal (Para. [0005], “a non-omnidirectional light detector detects the infrared ray”); pre-processing the infrared guiding signal, and determining the direction where the infrared guiding signal is emitted (Para. [0005], “the infrared ray … carries a coding information … a non-omnidirectional light detector detects the infrared ray to obtain a location of the charging station (i.e. preprocessing, as the coding information is not used in this step)); and adjusting a motion direction of the robot according to the determined direction where the infrared guiding signal is emitted (Para. [0005], “so that the cleaning robot can move to the charging station”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the infrared guiding signal processing of Chen prior to the step of detecting a distance to a charging station according to a laser ranging signal. By using the infrared guiding signal to orient the robot towards the charging station, the laser ranging signal can be aimed at a known location of a charging station, thereby increasing the accuracy of the laser ranging signal.
	Regarding claim 6, Cao and Chen teach the method according to claim 5. Cao further teaches detecting the distance to the charging station according to the laser ranging signal (Para. [0087], “the LDS (i.e. a laser ranging signal) device may recognize the objects around the sweeping by obtaining the distances from the nearby objects (including the charging station), but does not explicitly teach wherein the step of detecting a distance to a charging station according to a laser ranging signal specifically comprises the step of emitting the laser ranging signal in the direction where the infrared guiding signal is emitted.
	Chen teaches detecting a distance to a charging station according to a laser ranging signal (Para. [0025], “the laser system sends back a signal to the processing system, and then the processing system calculates the distance between the robot main body and the charging base”) and further teaches the use of an infrared guiding signal emitted from a charging station to guide a robot to a charging station (Para. [0005], “a charging station having an infrared emitter to emit an infrared ray erg… a non-omnidirectional light detector detects the infrared ray to obtain a location of the charging station … so that the cleaning robot can move to the charging station”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the laser ranging system and infrared guiding signal of Chen in order to orient the laser ranging system towards the infrared guiding signal. By using the infrared guiding signal to orient the robot towards the charging station, the laser ranging signal can be aimed at a known location of a charging station, thereby increasing the accuracy of the laser ranging signal.
	Regarding claim 7, Cao and Chen teach the method according to claim 1. Cao further teaches wherein the method is implemented through a laser ranging module (Para. [0024], “the laser ranging device”), a laser feature recognition module (Para. [0004], “laser direct structuring (LDS) may take a pattern having regular bright and dark changes as the pattern for recognizing the charging pile (i.e. laser feature recognition)) and an docking module (Para. [0029]-[0030], control system 130 and driving wheel module 141; see also Fig. 1-2)
	Cao additionally teaches wherein the laser ranging module is configured to detect the distance to the charging station according to the laser ranging signal (Para. [0087], “the LDS (i.e. a laser ranging signal) device may recognize the objects around the sweeping by obtaining the distances from the nearby objects (including the charging station)); the laser feature recognition module is configured to start the laser feature recognition when the distance is determined less than the preset distance,  (Para. [0084]-[0085], “At step 1204 (Fig. 12), the sweeping robot determines if it is nearby the charging pile … the robot may decide that it is nearby the charging pile if the distance is smaller or equal to a preset distance”; Para. [0089]-[0092], “At step 1208, the sweeping robot recognizes the charging pile … the charging pile is configured with the identification structure 2 in the embodiments shown in Fig. 4-10, and is recognized using the recognition method shown in Fig. 11” i.e. laser feature recognition; see also Fig. 12); and wherein the docking module is configured to perform the docking process according to a recognition result of the laser feature recognition and the laser ranging signal (Para. [0081]-[0095] and fig. 12; step 1204 involves the laser ranging signal and step 1208 involves the laser feature recognition).
	Cao does not explicitly teach wherein the docking module is configured to perform the docking process according to a recognition result of the infrared guiding signal.
	Chen teaches the use of the infrared guiding signal in the docking process (Para. [0005], “the cleaning robot moves and touches the first boundary or the second boundary of the infrared ray so that the cleaning robot can move to the charging station along the first boundary for charging). Chen does not explicitly teach the use of said infrared guiding signal in conjunction with a laser ranging signal and laser feature recognition in the docking process.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the docking process of Cao with the infrared guiding signal of Chen, and the use of both techniques during the docking process. Such a combination would advantageously allow the robot to receive and utilize additional sensor data and thereby increase the likelihood the docking procedure is successful.
	Regarding claim 8, Cao teaches  a charging station (Abstract, “a charging pile”, comprising: a main body (Abstract, “the charging pile may include: a pile body”); a laser-recognizable feature part (Abstract, “an identification structure arranged on the side surface of the pile body … sufficient to form a retroreflected light recognizable by the autonomous cleaning device”) and a charging interface arranged on the main body (Abstract, “a power interface provided on the side surface of the pile body to supply power for the autonomous cleaning device”).
	Cao further teaches wherein the laser-recognizable feature part is configured to be recognizable by a mode of laser feature recognition started by a robot (Para. [0004], “The autonomous cleaning device with laser direct structuring (LDS) may take a pattern having regular bright and dark changes as the pattern for recognizing the charging pile (i.e. laser feature recognition)”) and the charging interface is configured to charge the robot after the robot has performed a docking process (Fig. 12, para. [0095], ”when the sweeping robot and the charging pile is close enough, the sweeping robot may turn its body for 180-degree, and then swing in a small angle while slowing moving backward until the voltage of the charging electrode on the sweeping robot has a voltage increases to a predetermined vale and be stable in the process of berth, which indicates that it already berthed at the charging pile and achieved the connection with the power interface”), wherein the robot performs the docking process according to a recognition result of the laser feature recognition and a laser ranging signal (Para. [0081]-[0095] and fig. 12; step 1204 involves the laser ranging signal and step 1208 involves the laser feature recognition).
	Cao does not explicitly teach a component for emitting an infrared guiding signal arranged on the main body of the charging station, nor the emission of an infrared guiding signal by said component, to be received by the robot, nor the use of the infrared guiding signal by the robot during the docking process.
	Chen teaches a component for emitting an infrared guiding signal arranged on the main body of the charging station (Para. [0005], “a charging station having an infrared emitter”), the emission of a infrared guiding signal by said component, to be received by the robot, and the use of the infrared guiding signal by the robot during the docking process (Para. [0005], “a non-omnidirectional light detector detects the infrared ray to obtain a location of the charging station … so that the cleaning robot can move to the charging station (i.e. the docking process)”).
	Chen does not explicitly teach wherein said use of the guiding signal during the docking process is used in conjunction with a recognition result of the laser feature recognition and a laser ranging signal.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the charging station of Cao with the infrared emission and use of Chen. Such a combination would advantageously allow the robot to only perform laser feature recognition in the direction of the charging station’s emitted infrared signal, and thereby reduce the energy wasted by performing the laser feature recognition process on unnecessary objects.
	Regarding claim 9, Cao and Chen teach the charging station according to claim 8. Cao further teaches wherein the height of the laser-recognizable feature part in a region where the main body is located is greater than the height of a main body of the robot (Fig. 3, Para. [0031], energy system 160 and fig. 4, para. [0032], power interface 11; power interface 11 and energy system 160 must be at the same height in order for the charging station to interface with the cleaning robot. Identification structure 2 is above the power interface 11, as shown in fig. 4, and therefore is also located at a greater height than the main body of the robot).
	Cao does not explicitly teach an infrared guiding signal emitting component, nor its mounting at the same height as the main body of the robot, nor its mounting on the same side of the main body having the laser-recognizable feature part and the charging interface.
	Chen teaches an infrared guiding signal emitting component, but does not explicitly teach wherein said component is located at the same height as the main body of the robot nor wherein said component is located on the same side of the main body having the laser-recognizable feature part and the charging interface.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the position of the laser-recognizable feature part as taught by Cao with the infrared signal emitting component of Chen. Such a combination would advantageously allow the robot to only perform laser feature recognition in the direction of the charging station’s emitted infrared signal, and thereby reduce the energy wasted by performing the laser feature recognition process on unnecessary objects. It would be further obvious to locate said infrared signal emitting component at the same height as the main body of the robot. Since said signals would thereby be emitted only at the same height as the infrared detection component of the robot, the infrared detection component of the robot would not need to receive signals from anywhere outside of the horizontal plane, which would advantageously allow for a simpler infrared receiver design. It would be further obvious to locate the charging interface, the laser-recognizable feature part, and the component for emitting the infrared guiding signal on the same side of the charging station main body. Such a configuration would advantageously minimize the docking process time by allowing both the infrared guiding system and laser-feature recognition system to be interacted with by the robot at the same time and by enabling said systems to guide the robot directly to the charging interface rather than e.g. to the back of the charging station, where further travel would be necessary. 
	Regarding claim 10, Cao teaches a robot (Para. [0021], “the robot 100 may be an autonomous cleaning device”; see also Fig. 1-3), comprising: a sensing device (Para. [0023], “a cliff sensor 123 … an infrared sensor … the position determination device 121 includes … a laser ranging device (LDS)”); at least one processor; and a memory in communication connection with the at least one processor (Para. [0007], “the device includes: a processor; and a memory for storing instructions executable by the processor”), wherein the instructions, when executed by the processor, enable detecting a distance to a charging station according to a laser ranging signal (Para. [0064], “the recognition device emits detection light (such as a laser) around in a range of 360-degree, so as to detect the distance from the objects around it).
	Cao further teaches starting laser feature recognition when the distance is determined less than a preset distance (Para. [0084]-[0085], “At step 1204 (Fig. 12), the sweeping robot determines if it is nearby the charging pile … the robot may decide that it is nearby the charging pile if the distance is smaller or equal to a preset distance”; Para. [0089]-[0092], “At step 1208, the sweeping robot recognizes the charging pile … the charging pile is configured with the identification structure 2 in the embodiments shown in Fig. 4-10, and is recognized using the recognition method shown in Fig. 11” i.e. laser feature recognition; see also Fig. 12), wherein the laser feature recognition is configured to identify the charging station (Para. [0005], “an identification structure arranged on the side surface of the pile body to enable the autonomous cleaning device to recognize a position of the power interface … each identification element … sufficient to form a retroreflected light recognizable by the autonomous cleaning device”).
	Cao further teaches performing a docking process (Para. [0093], “At step 1210, the sweeping robot moves to the power interface (i.e. docks with the charging pile)”; see also Fig. 12) according to a recognition result of the laser feature recognition (Para. [0089], “step 1208, the sweeping robot recognizes the charging pile” enables the robot to begin the next step of “step 1210, the sweeping robot moves to the power interface”; see also Fig. 12) and a a laser ranging signal (Para. [0023], “the position determination device 121 includes … a laser ranging device … [which] is taken as an example to describe how to determine position ( i.e. range)”).
	Cao does not explicitly teach wherein the docking process is performed according to an infrared guiding signal.
	Chen teaches the use of an infrared guiding signal emitted from a charging station to guide a robot to a charging station (Para. [0005], “a charging station having an infrared emitter to emit an infrared ray erg… a non-omnidirectional light detector detects the infrared ray to obtain a location of the charging station … so that the cleaning robot can move to the charging station”). However, Chen does not explicitly teach wherein the docking process is performed according to the infrared guiding signal in conjunction with a laser ranging signal and laser feature recognition.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the robot with laser range detection, laser feature recognition, and docking process of Cao with the docking processes based on infrared guidance of Chen. Such a combination would advantageously allow the robot to receive and utilize additional sensor data and thereby increase the likelihood the docking procedure is successful.
	Regarding claim 15, Cao and Chen teach the robot according to claim 10. Cao does not explicitly teach wherein, before the step of detecting a distance to a charging station according to a laser ranging signal, the at least one processor further performs the steps of: receiving the infrared guiding signal; pre-processing the infrared guiding signal, and determining the direction where the infrared guiding signal is emitted; and adjusting a motion direction of the robot according to the determined direction where the infrared guiding signal is emitted.
	Chen teaches the at least one processor receiving the infrared guiding signal (Para. [0005], “a non-omnidirectional light detector detects the infrared ray”); pre-processing the infrared guiding signal, and determining the direction where the infrared guiding signal is emitted (Para. [0005], “the infrared ray … carries a coding information … a non-omnidirectional light detector detects the infrared ray to obtain a location of the charging station (i.e. preprocessing, as the coding information is not used in this step, and necessarily involves at least one processor to perform said preprocessing)); and adjusting a motion direction of the robot according to the determined direction where the infrared guiding signal is emitted (Para. [0005], “so that the cleaning robot can move to the charging station”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to enable the robot to utilize the infrared guiding signal processing of Chen prior to the step of detecting a distance to a charging station according to a laser ranging signal. By using the infrared guiding signal to orient the robot towards the charging station, the laser ranging signal can be aimed at a known location of a charging station, thereby increasing the accuracy of the laser ranging signal, and the robot can adjust its direction of travel accordingly.
	Regarding claim 16, Cao and Chen teach the robot according to claim 15. Cao further teaches emitting the laser ranging signal in the direction where the infrared guiding signal is emitted (Para. [0024], “the laser ranging device includes a light-emitting unit and a light-receiving unit”) ; and detecting the distance to the charging station according to the laser ranging signal (Para. [0024], “the LD may be a dot laser measuring the two-dimensional position information of obstacles, and also may be a line laser measuring the three-dimensional position information of the obstacles in a certain scope”).
Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Chen and further in view of McDaniel (US 2021/0349470).
	Regarding claim 2, Cao and Chen teach the method according to claim 1. Cao further teaches detecting whether a collision has occurred (Para. [0023], buffer 122; see also fig. 1) and performing laser feature recognition (Para. [0089]-[0092], “At step 1208, the sweeping robot recognizes the charging pile … the charging pile is configured with the identification structure 2 in the embodiments shown in Fig. 4-10, and is recognized using the recognition method shown in Fig. 11” i.e. laser feature recognition; see also Fig. 12). However, neither Cao nor Chen explicitly teach wherein the collision detection is performed upon determination that the distance is less than the preset distance, nor do they explicitly teach starting the laser feature recognition in response to the collision detection or lack thereof.
	McDaniel teaches an autonomous device (Abstract, “a system for performing autonomous operations”) performing a specific task when it is determined that said device is within a preset distance of a particular object (Cl. 4, “the push message is transmitted upon detecting that the autonomous device is within a predetermined distance from the particular object associated with the new task”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot to perform its collision detection, as taught by Cao, in response to the robot detecting that it is within a preset distance of an object, as taught by McDaniel. Such a combination would enable the robot to save energy by only performing collision detection when an object is nearby. It would be further obvious to combine the laser feature recognition of Cao with the collision detecting of Cao, such that the laser feature recognition is performed on a collision object in the event one is detected, and otherwise performing laser feature recognition in the direction of the infrared guiding signal. This combination would advantageously allow the robot to always gather useful information when performing laser feature recognition, and to eliminate superfluous use of laser feature recognition which would waste energy. Laser feature recognition of an obstacle, in the event of a collision, is useful to determine whether said object is the robot’s charging station, and laser feature recognition in the direction of the infrared guiding signal, in the event of no collision, is useful to locate the charging station and perform the docking process. 
	Regarding claim 12, Cao and Chen teach the robot according to claim 10. Cao further teaches detecting whether a collision has occurred (Para. [0023], buffer 122; see also fig. 1) and performing laser feature recognition (Para. [0089]-[0092], “At step 1208, the sweeping robot recognizes the charging pile … the charging pile is configured with the identification structure 2 in the embodiments shown in Fig. 4-10, and is recognized using the recognition method shown in Fig. 11” i.e. laser feature recognition; see also Fig. 12). However, neither Cao nor Chen explicitly teach wherein the collision detection is performed upon determination that the distance is less than the preset distance, nor do they explicitly teach starting the laser feature recognition in response to the collision detection or lack thereof.
	McDaniel teaches an autonomous device (Abstract, “a system for performing autonomous operations”) performing a specific task when it is determined that said device is within a preset distance of a particular object (Cl. 4, “the push message is transmitted upon detecting that the autonomous device is within a predetermined distance from the particular object associated with the new task”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot to perform its collision detection, as taught by Cao, in response to the robot detecting that it is within a preset distance of an object, as taught by McDaniel. Such a combination would enable the robot to save energy by only performing collision detection when an object is nearby. It would be further obvious to combine the laser feature recognition of Cao with the collision detecting of Cao, such that the laser feature recognition is performed on a collision object in the event one is detected, and otherwise performing laser feature recognition in the direction of the infrared guiding signal. The combination would advantageously allow the robot to always gather useful information when performing laser feature recognition, and to eliminate superfluous use of laser feature recognition which would waste energy. Laser feature recognition of an obstacle, in the event of a collision, is useful to determine whether said object is the robot’s charging station, and laser feature recognition in the direction of the infrared guiding signal, in the event of no collision, is useful to locate the charging station and perform the docking process.
	Regarding claim 17, Cao, Chen, and McDaniel teach the method according to claim 2. Cao further teaches receiving the infrared guiding signal (Para. [0005], “a non-omnidirectional light detector detects the infrared ray”), pre-processing the infrared guiding signal, and determining the direction where the infrared guiding signal is emitted (Para. [0005], “the infrared ray … carries a coding information … a non-omnidirectional light detector detects the infrared ray to obtain a location of the charging station (i.e. preprocessing, as the coding information is not used in this step)) and adjusting a motion direction of the robot according to the determined direction where the infrared guiding signal is emitted (Para. [0005], “the cleaning robot moves and touches the first boundary or the second boundary of the infrared ray so that the cleaning robot can move to the charging station along the first boundary for charging”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cao and Chen and further in view of Wang (US 2012/0197464 A1).
 	Regarding claim 11, Cao and Chen teach the robot according to claim 10. Cao further teaches wherein the sensing device comprises: a laser sensing device comprising at least one laser sensor and at least one laser emitter (Para. [0024], “the laser ranging device includes a light-emitting unit and a light-receiving unit”) arranged at the top of a main body of the robot (Para. [0021], recognition system 120, see Fig. 1 and 3; Para. [0023], “the recognition system 120 includes … a position determination device 121 … [which] includes … a laser ranging device”). However, Cao does not explicitly teach a device for receiving an infrared guiding signal.
	Chen teaches the use of an infrared guiding signal emitted from a charging station to guide a robot to a charging station (Para. [0005], “a charging station having an infrared emitter to emit an infrared ray … a non-omnidirectional light detector detects the infrared ray to obtain a location of the charging station … so that the cleaning robot can move to the charging station”). However, Chen does not explicitly teach wherein the device for receiving the infrared guiding signal comprises at least two sensors for receiving the infrared guiding signal, arranged at a front portion of the main body of the robot, and at a side substantially perpendicular to the ground.
	Wang teaches a mobile robot (Abstract, “a telepresence robot”) utilizing multiple sensors for receiving infrared signals (Para. [0175], “The proximity sensors 410, 420 may be converging infrared emitter-sensor elements) arranged at a front portion of the main body of the robot (Proximity sensors 410, see fig. 1). However, Wang does not explicitly teach wherein said sensors are used to receive an infrared guiding signal specifically, nor wherein said sensors are mounted on a side of the robot substantially perpendicular to ground.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensing device of Cao, the use of an infrared guiding signal as taught by Chen, and the multiple infrared sensors of Wang. Utilizing multiple infrared sensors would enable the robot to more accurately determine the source direction of the infrared signal, and integrating the infrared sensor system with the laser recognition of Cao would allow the robot to advantageously receive and utilize additional sensor data and thereby increase the likelihood the docking procedure is successful. It would be further obvious to mount said infrared sensors to a side of the robot substantially perpendicular to ground in order to reduce the likelihood that the infrared guiding signal is obstructed by parts of the robot.
	Allowable Subject Matter
9.	Claims 3-4, 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, the prior art does not explicitly teach nor fairly suggest wherein the step of performing the docking process according to a recognition result of the laser feature recognition, a laser ranging signal, and an infrared guiding signal specifically comprises the step of outputting an error message, if the collision object is determined to be the charging station according to the recognition result and if a current collision frequency exceeds a preset collision frequency, or outputting an error message when it is determined that the obstacle has not been circumvented, if the collision object is determined to be an obstacle according to the recognition result and if it is detected that the robot is not stored with the position information of the charging station.
	Regarding claim 4,  the prior art does not explicitly teach nor fairly suggest wherein the step of performing docking process according to a recognition result of the laser feature recognition, a laser ranging signal, and an infrared guiding signal specifically comprises the steps of: acquiring the recognition result of performing the laser feature recognition in a direction where the infrared guiding signal is emitted when there is no collision; circumventing the obstacle and performing the docking process by following the infrared guiding signal if an obstacle is detected in the direction where the infrared guiding signal is emitted according to the recognition result; detecting the distance between the current position and the charging station if the charging station is detected in the direction where the infrared guiding signal is emitted according to the recognition result; determining a docking position according to the currently determined distance, and moving to the docking position; and performing docking by following the infrared identification signal at the docking position.
	Regarding claim 13, the prior art does not explicitly teach nor fairly suggest wherein the step, performed by the at least one processor, of performing docking process according to a recognition result of the laser feature recognition, a laser ranging signal and an infrared guiding signal specifically comprises the steps of outputting an error message, if the collision object is determined to be the charging station according to the recognition result and if a current collision frequency exceeds a preset collision frequency, and performing the docking process by following the infrared guiding signal when it is determined that the obstacle has been circumvented or outputting an error message when it is determined that the obstacle has not been circumvented, if the collision object is determined to be an obstacle according to the recognition result and if it is detected that the robot is not stored with the position information of the charging station.
	Regarding claim 14, the prior art does not explicitly teach nor fairly suggest wherein the step, performed by the at least one processor, of performing docking process according to a recognition result of the laser feature recognition, a laser ranging signal and an infrared guiding signal specifically comprises the steps of: acquiring the recognition result of performing the laser feature recognition in a direction where the infrared guiding signal is emitted when there is no collision; circumventing the obstacle and performing the docking process by following the infrared guiding signal if an obstacle is detected in the direction where the infrared guiding signal is emitted according to the recognition result; detecting the distance between the current position and the charging station if the charging station is detected in the direction where the infrared guiding signal is emitted according to the recognition result; determining a docking position according to the currently determined distance, and moving to the docking position; and performing docking by following the infrared identification signal at the docking position. 
	Claims 18 and 19 are dependent on claims 3 and 4, respectively, and therefore would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L RUDE whose telephone number is (571)272-6333. The examiner can normally be reached M-F 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN LAWRENCE RUDE/Examiner, Art Unit 2859             

                                                                                                                                                                                           
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859